Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeff Duncan on May 11, 2022.
The application has been amended as follows: 
Claims 16-20 have been cancelled.
The following is an examiner’s statement of reasons for allowance: There are many similarities and dissimilarities and between applicant’s invention and the invention of Chiriac (US 2018/0271294). However, Chiriac fails to disclose an auxiliary seat cushion adapted to roll up into the cushion storage compartment when the sofa is in a collapsed configuration and to unroll when the sofa is in the extended configuration and rest upon the seat support portion when the frame is in the extended configuration; at least one primary back cushion adapted to rest against the back-support portion of the frame when the frame is in the collapsed configuration; at least one auxiliary back cushion adapted to be stored in the cushion storage compartment when the frame is in the collapsed configuration and adapted to rest against the back-support portion when the frame is in the extended configuration. No other prior art references in the record whether taken alone or in combination can solve these dissimilarities.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A ISLAM/               Primary Examiner, Art Unit 3636